     Case 2:20-cv-00126-DPM-JTK Document 47 Filed 12/22/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

ANTHONY DEWAYNE WALKER                                           PLAINTIFF
ADC #107683

v.                     No. 2:20-cv-126-DPM-JTK

JOHN A. MUNN, Lieutenant, EARU;
DARLINE THURSON, Doctor, Mental
Health Counselor, EARU; and ALICIA
WILLIAMS, Sergeant, EARU                                   DEFENDANTS

                                ORDER
     On de novo review, the Court partly adopts and partly declines the
partial recommendation, Doc. 42.   FED.   R. Crv. P. 72(b)(3).
     The Court adopts the recommendation as to Defendant Williams
and overrules Walker's objections, Doc. 43. Walker's naming Williams
as a witness during his grievance appeal wasn't sufficient to exhaust
his failure to protect claim against her. He did not name her in the
initial grievance. And in his appeal, he did not say or imply that she
could have intervened but didn't. Walker said simply that Defendant
Williams saw the encounter.
     The Court sustains Thurson' s objections, Doc. 44, and declines the
recommendation as to her.       Thurson has attached more grievance
records to her objections. Doc. 44-1 & 44-2. These papers show that
Walker is right: he didn't receive timely Step Two responses to any of
the relevant mental health grievances. Doc. 44-2. But Thurson is also
     Case 2:20-cv-00126-DPM-JTK Document 47 Filed 12/22/20 Page 2 of 2




right: the ADC grievance procedure covers that situation. If an inmate
doesn't get a timely response at Step Two, then he can appeal without
a response using the acknowledgment form. Doc. 28-3 at 11-12. Walker
received acknowledgment forms for each of these grievances. Doc. 2
at 19-22. Each form gave a date by which he should receive a response.
Ibid. But when the prison failed to respond by each of those deadlines,
Walker didn't proceed to the next step as the grievance procedure
required.     He therefore failed to exhaust his administrative remedies.
     Williams and Thurson's motion for summary judgment, Doc. 26,
1s granted.     Walker's claims against them are dismissed without
prejudice for failure to exhaust.
     So Ordered.


                                          D.P. Marshall Jr.
                                          United States District Judge




                                    -2-
